COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER DENYING MOTION FOR REHEARING

Appellate case name:      German Gutierrez v. The State of Texas

Appellate case number:    01-18-00624-CR

Trial court case number: 1557751

Trial court:              184th District Court of Harris County

Date motion filed:        January 28, 2020

Party filing motion:      German Gutierrez

       It is ordered that the motion for rehearing is DENIED.


Judge’s signature: /s/ __Justice Peter Kelly____________
                        Acting Individually     Acting for the Court

Panel consists of: Justices Kelly, Hightower, and Countiss


Date: March 10, 2020